FOX, J.
On March 21, 1901, the prosecuting attorney of Clark county, Missouri, filed in the office of the circuit clerk of that county, an information charging the defendant with grand larceny. There were two counts in the information,, but at the close of the State’s case, the prosecuting attorney dismissed as to the second count. Appellant filed motion to quash the information, which was by the court overruled. To this ruling of the court there was no exception saved. The defendant was duly arraigned and entered his plea of not guilty. This cause, after the hearing of the evidence, was submitted to the jury upon the charge contained in the first count. The jury returned a verdict of guilty and assessed his punishment at imprisonment in the penitentiary for á term of two years. Appellant filed his motion for new trial which was by the court overruled.. To this-ruling and action of the court there was at the time no objection or. exception. The court pro*560ceeded to sentence and render judgment upon the verdict entered in this cause. The cause is brought here by appeal.
Upon a careful inspection of this record, we find no objections or exceptions to the action of the court' overruling the motion for a new trial. It is well settled that the errors complained of in this case must be brought to the attention of the trial court in a motion for a new trial, and before the motion can be made any part of the record, there must be proper exceptions to the action of the court in overruling it, made in due time, and the exceptions must be disclosed in the record. [State v. Noeninger, 108 Mo. 166; State v. Reed, 89 Mo. 168; State v. Mitchell, 98 Mo. 657; State v. Harvey, 105 Mo. 316.]
Upon this state of the record there is nothing before this court for review, except the record proper. '
The first count of the information upon which the defendant was tried, while, in form, it does not strictly conform to the approved precedents, yet upon a careful analysis of the terms used in charging the offense, we are of the opinion that all the essential elements of the offense of grand larceny, in pursuance of the provisions of section 1898, Revised Statutes 1899, are properly charged.
No error appearing in the record proper, the judgment is affirmed.
All concur.